                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:17-CV-619-KDB-DCK

 CHARLES BENZING,                                        )
                                                         )
                 Plaintiff,                              )
                                                         )
     v.                                                  )       ORDER
                                                         )
 KAREY SCOTT TREADWAY, TASHA                             )
 DESHAWN LOCKRIDGE, AMY RUNYAN                           )
 SWEATT, STATE OF NORTH CAROLINA,                        )
 NORTH CAROLINA DEPARTMENT OF                            )
 PUBLIC SAFETY,                                          )
                                                         )
                 Defendants.                             )
                                                         )

          THIS MATTER IS BEFORE THE COURT on Defendants’ “Amended Consent Motion

To Dispense With Mediation” (Document No. 52) filed January 10, 2020. This motion has been

referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, and noting consent

of Plaintiff’s counsel, the undersigned will grant the motion. However, the Court reserves the right

to direct the parties to participate in some form of alternative dispute resolution at a later date.

          IT IS, THEREFORE, ORDERED that Defendants’ “Amended Consent Motion To

Dispense With Mediation” (Document No. 52) is GRANTED.

          IT IS FURTHER ORDERED that Defendants’ “Motion To Dispense With Mediation”

(Document No. 51) is DENIED AS MOOT.


                                      Signed: January 13, 2020
